Citation Nr: 0707502	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial increased evaluation in excess 
of 10 percent for left knee patellofemoral pain syndrome, 
associated with patellar tendonitis.

2. Entitlement to an initial increased evaluation in excess 
of 10 percent for right knee patellofemoral pain syndrome, 
associated with patellar tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active duty for training from October 1990 to 
January 1991 and from May 1991 to July 1991, as well as 
active military service from April 1995 to April 1998 and 
from October 1999 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  The RO granted service 
connection for patellofemoral pain syndrome, associated with 
patellar tendonitis, of both knees and assigned separate 10 
percent disability ratings, effective October 6, 2002.  The 
veteran appealed this initial rating in a December 2004 
notice of disagreement, and perfected his appeal with a VA-
Form 9 received in April 2005.  A travel Board hearing was 
held regarding this appeal in September 2006; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons discussed below, the Board concludes that the 
veteran's claims for entitlement to initial evaluations in 
excess of 10 percent for patellofemoral pain syndrome, 
associated with patellar tendonitis of the left and right 
knee must be remanded for further development.  

In his December 2004 notice of disagreement, the veteran 
states that he feels he is entitled to a higher rating for 
each knee because of instability and the fact that his 
condition has continued to worsen.  According to VAOPGCPREC 
11-95 (1995), a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  The Board thus concludes that the veteran's 
December 2004 statement necessitates a new examination.  

Furthermore, the Board observes that the veteran's assertion 
of bilateral knee instability is new.  The most recent VA 
examination report of record, dated September 2003, indicates 
that the veteran did not report any instability of the knee, 
nor was any instability found on examination.  Yet, at his 
September 2006 Board hearing, the veteran testified that his 
knees sometimes give out.  See hearing transcript at 10.  In 
light of the veteran's testimony and the December 2004 
written statement, a new VA examination is also necessary to 
evaluate whether the veteran's service-connected knee 
disabilities are manifested by instability.  The Board notes 
that this is relevant because the veteran's knees are 
currently rated under Diagnostic Codes 5024 and 5260 and are 
assigned separate 10 percent ratings for evidence of painful 
motion.  If, however, examination reveals objective medical 
evidence of subluxation or lateral instability of either 
knee, the veteran may be entitled to an additional disability 
rating for such symptomatology under Diagnostic Code 5257.  
See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. 
Reg. 56704 (1998).

In sum, a new VA examination is necessary to evaluate the 
current severity of the veteran's service-connected bilateral 
knee disability because he has contended that there has been 
a worsening of this disability.  Additionally, his assertions 
of instability make a new examination even more relevant 
because, if confirmed, the veteran may be entitled to 
separate disability ratings for each knee for painful motion 
and for instability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
patellofemoral pain syndrome, associated 
with patellar tendonitis, of both knees.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  The examiner should 
specifically state if there is any 
evidence of subluxation, lateral 
instability, "locking," or effusion into 
the joint.

In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


